Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 01/26/2022 has been considered.
Claims 1, 3, 9, and 12 are amended. Claims 1-15 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation includes “assigning a row number…and assigning a label number…” is not described in the specification. In the specification, it supports a product slot field includes a row number and a label number. However, there is no description how to assign a row number and a label number to each detected row of electronic shelf labels. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Publication No. WO 2017/083424 to Shah et al., in view of U.S. Patent Application Publication No. 2017/0032311 to Rizzolo et al.
With regard to claims 1 and 12, Shah discloses a method for checking the layout of articles in a gondola of a sales area, with respect to a realogram database
detecting electronic shelf labels in an image of the gondola acquired by an imaging device, wherein a gondola number is assigned to the gondola (paragraphs 10, 20,  21, 95, 114, dispatching a robotic system to image a set of shelving structures within the store during a scan cycle concurrent with a peak traffic period in the store. implements computer vision techniques to detect a (paper or electronic) product label on a shelf within the image.  An "address" is referred to herein as a pointer to corresponding aisle, shelving structure, shelving segment, shelf, slot and/or other data stored in a planogram, product position database, or other database for the store. The computer system can insert: a location of the particular slot in the store, such as in the form of a location on a map or slot address (e.g., aisle number, shelving structure number, shelving segment number, shelf number, and slot number). An "aisle" is referred to herein as a thoroughfare between two opposing shelving structures. Examiner notes that the aisle number is assigned in the store, which is considered as “a gondola number is assigned”);
5Application No.: 16/648,120Docket No.: REGIM 3.3F-455detecting of rows of electronic shelf labels in the acquired image, wherein detecting a row of electronic shelf labels in the image comprises detecting a set of electronic shelf labels which are aligned in the acquired image (paragraphs 93-96, In one implementation, the computer system identifies a region in the image corresponding to a slot by automatically delineating regions in the image according to slot dimensions for the shelf, such as stored in the slot index. In this implementation, the computer system can: retrieve a shelf address - for a shelf in the field of view of the camera that captured the image - directly from the image metadata (or from the waypoint linked to the image); In one variation, the computer system: implements computer vision techniques to detect a product label on a shelf within the image)
assigning a row number to each detected row of electronic shelf labels and associating each electronic shelf label in a detected row of electronic shelf labels with the row number assigned to the detected row (paragraphs 20, 21, 114, A "shelving structure" is referred to herein as a row of one or more shelving segments. The computer system can insert a location of the particular slot in the store, such as in the form of a location on a map or slot address (e.g., aisle number, shelving structure number, shelving segment number, shelf number, and slot number). Examiner notes that shelving structure number can be considered as “assigning a row number“);
in each detected row of electronic shelf labels, assigning a label number to each detected electronic shelf label in the detected row of electronic shelf labels (paragraphs 20, 21, 114, A "slot" is referred to herein as a section of a shelf designated for occupation by one product facing, including a row of one or more units of a product. Examiner notes that slot number can be considered as “assigning a label number”);
for a given slot visible in the acquired image, determining a corresponding product slot field based on the gondola number assigned to the gondola, on the row number associated to the given electronic shelf label and on the label number assigned to the given electronic shelf label (paragraphs 93-95 and 113-114, In one implementation, the computer system identifies a region in the image corresponding to a slot by automatically delineating regions in the image according to slot dimensions for the shelf, such as stored in the slot index. In this implementation, the computer system can: retrieve a shelf address - for a shelf in the field of view of the camera that captured the image - directly from the image metadata (or from the waypoint linked to the image); the computer system can insert: a location of the particular slot in the store, such as in the form of a location on a map or slot address (e.g., aisle number, shelving structure number, shelving segment number, shelf number, and slot number); etc. into the restocking prompt. Examiner notes that when a slot is identified by processing captured images, a slot address can be determined and inserted into a restocking prompt, wherein the slot address includes aisle number, shelving structure number, shelving segment number, shelf number, and slot number, which is considered as “for a given slot visible in the acquired image, determining a corresponding product slot field based on the gondola number assigned to the gondola, on the row number associated to the given electronic shelf label and on the label number assigned to the given electronic shelf label”);
determining the matching area of the gondola corresponding to said electronic shelf label in the acquired image, wherein the matching area is situated between said electronic shelf label and a consecutive shelf label in the same detected row of electronic shelf labels (paragraphs 95-96, In one variation, the computer system: implements computer vision techniques to detect a product label on a shelf within the image; reads a barcode, QR code, SKU, product description, and/or other product identifier; selects a set of template images tagged with the same barcode, QR code, SKU, product description, facing count, and/or other product identifier; and assigns the set of template images to a slot region in the image proximal (e.g., above) the product 
detecting layout information relating to articles shown in said matching area of the gondola, by image recognition using the acquired image (paragraphs 95-96 and 99, the computer system can implement template matching, edge detection, pattern matching, pattern recognition, optical character recognition, color recognition, content-based image retrieval, pose estimation, code reading, shape recognition, and/ or any other suitable method or technique to detect an object - corresponding to a unit of a product - in the image and to match this object to a labeled template object shown in a template image); 
accessing a realogram database, each product slot field being associated with an article identifier in said realogram database (Fig. 2, paragraphs 19 and 100, The computer system can also aggregate SKUs and other product data thus linked to regions in the image into a 2D map (or an image overlay, a spreadsheet, etc.) of products stocked on shelves shown in the image. For example, the computer system can transform regions in the image matched to template images into a 2D map of slots on shelves shown in the image, wherein each slot is labeled with a SKU, a packaging side, a packaging orientation, and/or other data extracted from a template image matched to the corresponding region in the image);
3Application No.: 16/648,120Docket No.: REGIM 3.3F-455identifying, in the realogram database, the article identifier associated with the determined product slot field (Fig. 2, paragraphs 19 and 100); 
checking the compliance between the detected layout information and the expected layout stored in the realogram database for the identified article (Fig. 2, 
However, Shah does not disclose for a given electronic shelf label visible in the acquired image, determining a corresponding product slot field.
However, Rizzolo teaches for a given electronic shelf label visible in the acquired image, determining a corresponding product slot field (As illustrated in FIG. 1, each shelf unit 14 may include two or more vertically-spaced shelves 16, to which product labels 18, such as product price tags, displaying product-related information, are mounted, adjacent related products 19. In the exemplary embodiments, the price labels are not on the products themselves, but on the shelf units, e.g., in determined locations. Thus, for example, a portion of a shelf which is allocated to a given product may provide for one (or more) price labels to be displayed for that product. In other embodiments the product labels 18 may be displayed on an adjacent pegboard or be otherwise associated with the respective display unit 14. The exemplary system 10 captures images within a product facility, such as a retail store, with the image capture assembly 22 at a sequence of locations of the mobile base 20, extracts product-related data 26 (e.g., printed barcodes and/or text from the captured product price labels) and 12 (e.g., a 2D map, as discussed above) which defines a spatial layout of locations of the shelf labels 18 within the store. As illustrated in FIG. 9, each of the sections 146 has a width W (in a direction corresponding to the x direction, during a mission) and a height H in the z direction. The sections 146 may be taped or otherwise joined together to overlap at 148 to form a target 140 with a width W and a height h (FIG. 10). Each section 146 includes a plurality of machine-readable, visually-identifiable landmarks 150 with known positional information. In the illustrated embodiment, the landmarks are equally sized and spaced at predetermined intervals 154, 156 in W and H directions, respectively, to form a grid. Each section 146 includes an identical set of landmarks 150. The positional information may be encoded by a set of machine readable and visually recognizable location-encoding marks 158 which encode locations of the landmarks 150. The marks 158 may each be located adjacent the corresponding landmark 150 or positioned on the landmark itself. In the exemplary embodiment, the locations of the landmarks are encoded by human-readable identifiers, such as numbers, in the location-encoding marks 158. Each section 146 may include a human readable identifier 160, such as the section number, which assists a person in assembling the sections in the correct order and orientation to form the target. The landmark detection module 126 detects the identifiable landmarks 150 and their positions on the acquired images of the target 140., paragraphs 55-56, 112, and 115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shah to include, for a given electronic shelf label visible in the acquired image, determining a corresponding product slot field, as taught in Rizzolo, in order to determine the spatial layout of product content in a product facility, such as a store (Rizzolo, paragraph 2).
With regard to claim 2, Shah discloses each electronic shelf label is associated in a labels database with a single article identifier, and, when a given electronic shelf label having a specific corresponding slot field is associated or re-associated in said labels database with a specific article identifier, said corresponding slot field is also associated or re-associated in the realogram database with said specific article identifier, such that the realogram database is updated in real time in compliance with the labels database (Fig. 2, paragraphs 19, 21, and 96, In one variation, the computer system: implements computer vision techniques to detect a product label on a shelf within the image; reads a barcode, QR code, SKU, product description, and/or other product identifier).  
With regard to claim 3, Shah discloses acquiring of the image of the gondola, a step of identification of at least one empty area of the gondola in said acquired image by image recognition, wherein for said given electronic shelf label, the layout information detected in the determined area of the gondola is an information that said area is empty, leading to a determination that the identified article is out-of-stock in the gondola (Fig. 3, paragraphs 14, 95-96 and 103).  
With regard to claim 4, Shah discloses identification of empty areas of the shelf is carried out by color recognition, with respect to a predetermined pattern of the back of the shelf or a row of the shelf (Fig. 3, paragraphs 95 and 99).  
claim 5, Shah discloses further comprising a step of retrieval of a preregistered image associated in an article image database with the identified article, wherein the preregistered image is an expected front view for the determined article identifier, the method then comprising calculation of a similarity rate between, 4Application No.: 16/648,120Docket No.: REGIM 3.3F-455 on the one hand, the zone of the acquired image corresponding to the real front view for the matching area of the gondola, used to detect layout information, and on the other hand, said preregistered image of the expected front view, the method outputting a list of determined slot fields and/or a list of article identifiers for which it is determined, from the value of the similarity rate, that the front view is unsatisfactory (Fig. 2, paragraphs 14, 83, 102, 106, and 116, the computer system can then calculate a slot value for each slot and then: serve restocking prompts associated with slot values exceeding a threshold slot value; or reorder restocking prompts for slots in real-time based on corresponding slot values calculated based on slot states identified from images received from the robotic system during the scan cycle. In one implementation, the computer system maintains a database of template images, wherein each template image in the template image database: is associated with an identifier of a product (e.g., a SKU); and includes a photographic or graphical (e.g., computer drafted) representation of all or a portion of the product or packaging of the product. identify a subset of empty slots along the aisle assigned to products associated with product values exceeding a threshold value; and then serve prompts to restock empty slots in the subset of empty slots by associated product value. In response to completion of the scan cycle, generating a global restocking list specifying restocking of 
With regard to claim 6, Shah discloses further comprising a step of retrieval in the realogram database of expected facing information for the determined slot field, and a step of checking, by image recognition, of compliance between the expected facing information and the real facing visible on the acquired image for the matching area of the gondola (paragraphs 31, 96, 99, and 101-102).  
With regard to claim 7, Shah discloses the expected facing information is a number of consecutive lines of the same article which are to be displayed in the gondola (paragraphs 34 and 96, retrieve these sale data from a POS implemented by the store; or implement methods and techniques described below to extract these sale data from changes in numbers of product facings identified across images collected during past scan cycles).  
With regard to claim 8, Shah discloses a graphical interface can display to a user a representation of the gondola, along with visual signals highlighting empty areas of the gondola, and/or a visual alert that article identifiers and/or slot fields associated with detected empty areas of the gondola must be re-stocked, and/or visual signals highlighting areas of the gondola that do not match an expected front view, and/or visual signals highlighting areas of the gondola that do not match an expected facing (Fig. 3, paragraphs 15 and 105, Therefore, the computer system can: interface with a robotic system to collect images of shelves throughout a store; transform these images into current stock states of slots on shelves throughout the store substantially in real-time as images are received from the robotic system; generate restocking prompts for select 
With regard to claim 9, Shah discloses detecting electronic shelf labels in the acquired image is carried out by pattern recognition, with respect to a predetermined set of possible electronic shelf label shapes (paragraph 99).  
With regard to claim 10, Shah discloses the matching area is defined as follows: for a given detected electronic shelf label of the acquired image, the zone of the acquired image situated immediately above said electronic shelf label, and situated between said electronic shelf label and the consecutive shelf label on the right side, is determined as an image of the matching area of the gondola corresponding to said electronic shelf label (paragraphs 95-96, Examiner notes that image above, below or side of the product label can be considered as “a match area of the gondola”).  
With regard to claim 11, Shah discloses a computer program product comprising code instructions for implementing the method according to claim 1, when said code instructions are run on a server of a computer device (paragraph 22).  
With regard to claim 13, Shah discloses the server is further configured to communicate with an article image database, wherein each article identifier is associated with a preregistered image of an expected front view for said identified article, the server being able to compare a zone of an acquired image corresponding to a real front view, said real front view corresponding to detected layout information, with an expected front view (Fig. 2, paragraphs 14, 83, 102, 106, and 116).  
claim 14, Shah discloses the detectable layout information in the acquired image comprises automated recognition of empty areas of the gondola (Fig. 3, paragraphs 14, 95-96 and 103).  
With regard to claim 15, Shah discloses the detectable layout information in the acquired image comprises a real facing visible in an area of the gondola, such as the number of lines in said area of the gondola, the server being able to compare said real facing with expected facing information retrieved in the realogram database (paragraphs 31, 34, 96, 99, and 101-102).


	
Response to Arguments
Applicants' arguments filed on 01/26/2022 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “Shah does not disclose detecting electronic shelf labels in an image of the gondola acquired by an imaging device, wherein a gondola number is assigned to the gondola; 5Application No.: 16/648,120Docket No.: REGIM 3.3F-455detecting of rows of electronic shelf labels in the acquired image, wherein detecting a row of electronic shelf labels in the image comprises detecting a set of electronic shelf labels which are aligned in the acquired image;  assigning a row number to each detected row of electronic shelf labels and associating each electronic shelf label in a detected row of electronic shelf labels with the row number assigned to the detected row;  in each detected row of electronic shelf labels, assigning a label number to each detected electronic shelf label in the detected row of electronic shelf labels;  for a given electronic shelf label visible in the acquired image, determining a corresponding product slot field based on the gondola number assigned to the gondola, on the row number associated to the given electronic shelf label and on the label number assigned to the given electronic shelf label”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687